Appellate Case: 22-1018     Document: 010110732745         Date Filed: 09/01/2022     Page: 1
                                                                                      FILED
                                                                          United States Court of Appeals
                       UNITED STATES COURT OF APPEALS                             Tenth Circuit

                              FOR THE TENTH CIRCUIT                           September 1, 2022
                          _________________________________
                                                                             Christopher M. Wolpert
                                                                                 Clerk of Court
  CHRIS ALLEN JOMPP,

        Petitioner - Appellant,

  v.                                                           No. 22-1018
                                                      (D.C. No. 1:20-CV-00982-PAB)
  WARDEN OF STERLING PRISON; THE                                 (D. Colo.)
  ATTORNEY GENERAL OF THE STATE
  OF COLORADO,

        Respondents - Appellees.
                       _________________________________

             ORDER DENYING CERTIFICATE OF APPEALABILITY*
                    _________________________________

 Before HARTZ, HOLMES, and McHUGH, Circuit Judges.
                   _________________________________


        Chris Allen Jompp, a Colorado state prisoner proceeding pro se, seeks a certificate

 of appealability (COA) to challenge a district-court order denying his application for

 relief under 28 U.S.C. § 2254. We deny a COA and dismiss this matter.

        Mr. Jompp was convicted by a jury of third-degree assault, robbery, and escape.

 At sentencing, the court found the State had proved several habitual-criminal counts and

 increased his sentence accordingly. After appealing in state court, Mr. Jompp pursued his

 present claims in federal court under § 2254. In this court, Mr. Jompp seeks a COA


        *
          This order is not binding precedent except under the doctrines of law of the case,
 res judicata, and collateral estoppel. It may be cited, however, for its persuasive value
 consistent with Fed. R. App. P. 32.1 and 10th Cir. R. 32.1.
Appellate Case: 22-1018      Document: 010110732745          Date Filed: 09/01/2022      Page: 2



 solely on the grounds that he was denied a speedy trial and that he was denied a jury trial

 on the habitual-offender allegations.

                                          Analysis
                                   I. Standards of Review

        A COA is a jurisdictional prerequisite to appealing the denial of federal habeas

 relief. See Miller-El v. Cockrell, 537 U.S. 322, 336 (2003). We may issue a COA only

 upon “a substantial showing of the denial of a constitutional right.” 28 U.S.C.

 § 2253(c)(2). “We look to the District Court’s application of [The Antiterrorism and

 Effective Death Penalty Act of 1996 (AEDPA)] to petitioner’s constitutional claims and

 ask whether that resolution was debatable amongst jurists of reason.” Miller-El, 537 U.S.

 at 336. In other words, “[t]he petitioner must demonstrate that reasonable jurists would

 find the district court’s assessment of the constitutional claims debatable or wrong.” Id.

 at 338 (internal quotation marks omitted).

        Under AEDPA when a state court has adjudicated a federal claim on the merits,

 relief is available if the applicant establishes that the state-court decision “was contrary

 to, or involved an unreasonable application of, clearly established Federal law, as

 determined by the Supreme Court of the United States,” or “was based on an

 unreasonable determination of the facts in light of the evidence presented in the State

 court proceeding.” 28 U.S.C. § 2254(d).

                                         II. Speedy Trial

        The Sixth Amendment guarantees that “[i]n all criminal prosecutions, the accused

 shall enjoy the right to a speedy . . . trial.” U.S. Const. amend. VI. “The general rule is


                                                2
Appellate Case: 22-1018      Document: 010110732745          Date Filed: 09/01/2022     Page: 3



 that the speedy trial right attaches when the defendant is arrested or indicted, whichever

 comes first.” Jackson v. Ray, 390 F.3d 1254, 1261 (10th Cir. 2004).

        The Colorado Court of Appeals (CCA) reviewed Mr. Jompp’s Sixth Amendment

 speedy-trial claim for plain error because defense counsel failed to argue its elements at

 trial or during the hearing for a trial continuance. It analyzed the factors in Barker v.

 Wingo, 407 U.S. 514, 530 (1972) (length of the delay, reason for the delay, defendant’s

 assertion of the right, and resulting prejudice), and “conclude[d] the trial court didn’t

 plainly err because Jompp’s constitutional right to a speedy trial wasn’t obviously

 violated.” R. at 82. As to the first Barker factor—length of the delay—the CCA

 concluded that although not extreme, it weighed in Mr. Jompp’s favor because it was

 over a year and he was incarcerated during that period. But as to the second factor—

 reason for the delay—the CCA determined it favored the prosecution because the delay

 was justified as a search for a missing eyewitness.1 The CCA said the third factor—

 assertion of the speedy-trial right—“slightly favor[ed] Jompp because he generally

 asserted [it]” but did not elaborate on it. R. at 81. Finally, the CCA noted the fourth

 factor—resulting prejudice—was designed to advance three interests: “(1) preventing


        1
          She lived in Utah, and the prosecution had been unable to find her. The trial
 court granted a continuance after a hearing at which the prosecutor described the ongoing
 efforts: Three police-department employees were working with local Utah agencies;
 investigators had found her on Facebook and had contacted her through that site; her son
 and his adoptive parents were in touch with her and they were cooperative; and
 investigators were tracking her husband, who was thought to be with her. In addition, the
 prosecutor indicated that a $25,000 warrant had been issued for her in Utah and there was
 reason to believe she would be apprehended “in the not too distant future.” R. at 76
 (internal quotation marks omitted). She was arrested in Utah “[n]ot long after” the
 hearing, id., but the trial had been delayed a little over three months.
                                               3
Appellate Case: 22-1018     Document: 010110732745          Date Filed: 09/01/2022     Page: 4



 oppressive pretrial incarceration; (2) minimizing the accused’s anxiety and concern; and

 (3) limiting the possibility the defense will be impaired.” Id. (citing Barker, 407 U.S. at

 532). Given those interests, the court determined the factor did not weigh in Mr. Jompp’s

 favor because he did not “describe how his incarceration was oppressive or unjustified”

 and he did not “establish any prejudice to his defense from his incarceration.” R. at 82.

        The district court concluded that the CCA had reasonably weighed the Barker

 factors and Mr. Jompp had not argued that its decision contradicted any Supreme Court

 precedent. It said that Mr. Jompp’s mere disagreement with the outcome of that

 weighing process was not a basis for habeas relief.2

        In his request for a COA, Mr. Jompp contends that the charges against him should

 have been dismissed because he was not responsible for the trial delay, he objected to the

 prosecution’s request for a continuance, and he was incarcerated for the entire 13-month

 period from his arrest to the trial. But the CCA accounted for all of those circumstances

 in its decision and ultimately decided they did not weigh in Mr. Jompp’s favor.

 Mr. Jompp provides no argument or authority showing that the CCA weighed those

 circumstances in a manner that was contrary to, or an unreasonable application of,

 Barker. Indeed, he does not address the prosecution’s attempts to secure the eyewitness’s

 attendance at trial or whether the resulting delay had any impact on his ability to prepare

 a defense. See United States v. Loud Hawk, 474 U.S. 302, 315 (1986) (mere “possibility


        2
          As previously indicated, the CCA reviewed Mr. Jompp’s speedy-trial claim only
 for plain error. But in the district court Mr. Jompp did not question the existence of an
 adjudication on the merits, so any argument against the application of AEDPA deference
 is not preserved. See Heard v. Addision, 728 F.3d 1170, 1175 (10th Cir. 2013).
                                              4
Appellate Case: 22-1018      Document: 010110732745          Date Filed: 09/01/2022       Page: 5



 of prejudice [was] not sufficient to support [defendants’] position that their speedy trial

 rights were violated”). Although we must construe Mr. Jompp’s pro se filings liberally,

 we “cannot take on the responsibility of serving as [his] attorney in constructing

 arguments and searching the record.” Garrett v. Selby Connor Maddux & Janer,

 425 F.3d 836, 840 (10th Cir. 2005).

        “In order to grant habeas relief [on a speedy trial claim], . . . [a federal court] must

 find pursuant to clearly established Supreme Court law that there is no possible balancing

 of these factors that is consistent with the [state appellate court’s] decision.” Jackson,

 390 F.3d at 1267. Mr. Jompp has not met this standard. Reasonable jurists could

 therefore not debate whether he has a meritorious speedy-trial claim.

                                    III. Prior Convictions

        Mr. Jompp argues that his Sixth Amendment rights were violated when a judge,

 rather than a jury, found him to be a habitual criminal and imposed an enhanced sentence.

 The CCA reviewed this argument for plain error, as Mr. Jompp failed to raise it at trial,

 and found no error. The district court determined that the CCA properly rejected

 Mr. Jompp’s argument, because the Sixth Amendment does not require prior convictions

 to be found by a jury. See Apprendi v. New Jersey, 530 U.S. 466, 490 (2000) (“Other

 than the fact of a prior conviction, any fact that increases the penalty for a crime beyond

 the prescribed statutory maximum must be submitted to a jury, and proved beyond a

 reasonable doubt.” (emphasis added)); see also United States v. Prince, 647 F.3d 1257,

 1271 (10th Cir. 2011) (“We have held repeatedly that despite Apprendi, the ‘fact’ of a



                                                5
Appellate Case: 22-1018     Document: 010110732745         Date Filed: 09/01/2022      Page: 6



 prior conviction may be found by a sentencing judge rather than a jury.”). No reasonable

 jurist could debate the district court’s rejection of Mr. Jompp’s habitual-offender claim.

                                         Conclusion

        We deny a COA and dismiss Mr. Jompp’s appeal. Because Mr. Jompp has not

 presented “a reasoned, nonfrivolous argument on the law and facts in support of the

 issues raised on appeal,” McIntosh v. U.S. Parole Comm’n, 115 F.3d 809, 812 (10th Cir.

 1997) (internal quotation marks omitted), we deny his motion to proceed in forma

 pauperis on appeal.


                                               Entered for the Court


                                               Harris L Hartz
                                               Circuit Judge




                                              6